[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                            ELEVENTH CIRCUIT
                                            No. 11-12025                    DECEMBER 27, 2011
                                        Non-Argument Calendar                   JOHN LEY
                                      ________________________                   CLERK

                                           Agency No. A093-397-262



LI SHAN CHEN,

llllllllllllllllllllllllllllllllllllllll                                                    Petitioner,


                                                   versus

U.S. ATTORNEY GENERAL,

                                                      llllllllllllllllllllllllllllllllllllllllRespondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                             (December 27, 2011)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
       Pro se petitioner Li Shan Chen, a native and citizen of China, seeks review

of the Board of Immigration Appeals’ (BIA) decision upholding the Immigration

Judge’s (IJ’s) order of removal and the denial of his claims for asylum and

withholding of removal.1 After a thorough review of the record, we deny his

petition in part and dismiss it in part.

                                               I.

       In 2007, Chen filed an application for asylum, withholding of removal, and

relief under the United Nations Convention Against Torture (CAT) based on his

wife’s forced sterilization. According to the application, Chen and his wife had a

son in 1987. The local family planning officials then forced Chen’s wife to have

an IUD inserted. She later removed the IUD and, after she gave birth to a

daughter, she was forcibly sterilized and Chen was fined for violating the family

planning policy. Chen left China in 2006 to “avoid future persecution of [his]

family.”

       Chen supplemented his statement in 2008 to add a claim based on his own

resistence to China’s family planning policies. Chen alleged that when the

officials came to take his wife for insertion of the IUD, he tried to stop them, was



       1
         Although he is proceeding pro se before this court, Chen was assisted by counsel during
his removal proceedings.

                                               2
beaten, taken into custody, and detained for seven days. He also suffered a cut to

his hand when he was beaten by other detainees.

      In support of his application, Chen submitted letters from his wife, a report

from Amnesty International, and articles on China’s family planning policies. He

also submitted untimely evidence in the form of medical reports and an

unauthenticated detention certificate.

      At the removal hearing, Chen testified that he cut his hand on a broken bowl

while he was detained. The IJ found that Chen lacked credibility based on this

discrepancy and inconsistencies in the other evidence. The IJ noted that the first

letter from Chen’s wife made no mention of the 1987 incident, but a subsequent

letter referred to Chen’s resistance. Additionally, the other evidence Chen

submitted was untimely and unauthenticated.

      The IJ further found that, even if Chen was credible, and that the harm he

suffered constituted past persecution, Chen failed to demonstrate a well-founded

fear of future persecution. On appeal, the BIA issued its own opinion affirming

the IJ’s findings and conclusions. The BIA explained that, even if Chen was

credible, and even if the events rose to the level of past persecution such that Chen

was entitled to a presumption of a well-founded fear of future persecution, that




                                          3
presumption was rebutted by his twenty-year stay in China after the alleged

persecution.

      In his petition for review, Chen argues that (1) substantial evidence did not

support the adverse credibility finding; (2) the BIA erred in alternatively finding

that he failed to demonstrate a well-founded fear of past persecution; and (3) he is

entitled to CAT relief. We address each in turn.

                                         II.

      When the BIA issues its own opinion and does not adopt the IJ’s opinion,

we review the BIA’s decision. Shkambi v. U.S. Att’y Gen., 584 F.3d 1041, 1048

(11th Cir. 2009). We review credibility findings under the substantial evidence

test, which requires that we affirm the BIA’s decision if it is “supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005)

(quotations omitted). We may reverse “only when the record compels it.”

Shkambi, 584 F.3d at 1049 n.6.

                                         III.

      An adverse credibility finding must be “clean” and supported by “specific,

cogent reasons.” Shkambi, 584 F.3d at 1049 (quotation omitted); Yang v. U.S.

Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005) (quotation omitted).

                                          4
“Indications of reliable testimony include consistency on direct examination,

consistency with the written application, and the absence of embellishments.”

Shkambi, 584 F.3d at 1049-51 (quotation omitted). An adverse credibility finding,

on its own, may be sufficient to support the denial of an asylum application, but

only when the applicant produces no evidence except for his testimony.

Mohammed v. U.S. Att’y Gen., 547 F.3d 1340, 1352 (11th Cir. 2008) (emphasis in

original). If an applicant produces additional evidence, the BIA must consider that

evidence. Forgue, 401 F.3d at 1287. “The weaker an applicant’s testimony . . . ,

the greater the need for corroborative evidence.” Yang, 418 F.3d at 1201.

Unauthenticated documents lack veracity and are entitled to no deference. Id. at

1203 n.3. Once the IJ makes an adverse credibility finding, the alien bears the

burden to show that the finding was not supported by the reasons provided or was

not based on substantial evidence. Shkambi, 584 F.3d at 1049.

      In this case, the BIA set forth specific, cogent reasons for the adverse

credibility finding. Chen failed to include the 1987 incident in his initial

application, and he was later unable to consistently recall its details. Although

Chen attempted to explain these inconsistencies through others’ unsworn

statements, these explanations did not compel the BIA to find him credible.

Moreover, the BIA evaluated all of the evidence submitted and found that the

                                          5
documents contained therein, many of which were of questionable authenticity,

were insufficient to rehabilitate Chen’s incredible testimony. We cannot conclude

that the adverse credibility finding is unsupported by substantial evidence.

                                        IV.

      In order to qualify for asylum, the applicant must establish: “(1) past

persecution on account of a statutorily protected ground or (2) a well-founded fear

of future persecution on account of a protected ground.” Mehmeti v. U.S. Att’y

Gen., 572 F.3d 1196 1199 (11th Cir. 2009) (quotation omitted). “Persecution” is

“an extreme concept, requiring more than a few isolated incidents of verbal

harassment or intimidation.” Id. (quotation omitted).

      A showing of past persecution creates a rebuttable presumption of a well-

founded fear of future persecution. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,

1231 (11th Cir. 2005); 8 C.F.R. § 208.13(b)(1). The agency may rebut this

presumption if it determines that “[t]here has been a fundamental change in

circumstances such that the applicant no longer has a well-founded fear of

persecution.” 8 C.F.R. § 208.13(b)(1)(i)(A); Kazemzadeh v. U.S. Att’y Gen., 577

F.3d 1341, 1351-52 (11th Cir. 2009). The agency may consider other changed

circumstances such as in personal circumstances to determine whether the

presumption is overcome, “so long as those changes are fundamental in nature and

                                         6
go to the basis of the fear of persecution.” 65 Fed.Reg. 76,121, 76,127 (Dec. 6,

2000).2

       An applicant may also establish a well-founded fear of persecution without

proving past persecution. 8 C.F.R. § 208.13(b)(2); Kazemzadeh, 577 F.3d at 1352

(11th Cir. 2009). To do so, an alien must show “a reasonable possibility he or she

would be singled out individually for persecution,” or that she would be identified

with a persecuted group. Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1174 (11th

Cir. 2008) (quotation omitted). An alien must show “a reasonable possibility of

suffering such persecution if he or she were to return to that country.” Mehmeti,

572 F.3d at 1200 (quotation omitted). Further, the alien’s fear must be both

“subjectively genuine and objectively reasonable.” Id. (quotations omitted). An

alien who is unable to demonstrate the well-founded fear necessary to qualify for

asylum will be precluded from qualifying for withholding of removal as well. Id.

       Even if we were to assume, as the BIA did, that Chen was credible and that

the harm amounted to past persecution, the agency rebutted the presumption of a

well-founded fear in light of the nearly 20 years that had elapsed between that


       2
           The BIA’s interpretation of its own regulations is entitled to deference as long as it is
“reasonable”—as opposed to “plainly erroneous”—and not inconsistent with the will of Congress
or the text of the regulation itself. Auer v. Robbins, 519 U.S. 452, 461 (1997); Scheerer v. U.S.
Att’y Gen., 513 F.3d 1244, 1252 (11th Cir. 2008) (deferring to the BIA’s interpretation of a
regulation). We cannot conclude that the BIA’s interpretation here is unreasonable.

                                                 7
harm and Chen’s departure from China without further incident. Chen was unable

to offer any other basis for his claim of a well-founded fear, and he submitted no

evidence that Chinese officials had any present interest in him. Accordingly,

substantial evidence supported the BIA’s alternative conclusion that Chen could

not establish eligibility for either asylum or, by extension, withholding of removal.

We therefore deny Chen’s petition on this ground.

                                         V.

      Finally, we will not consider Chen’s CAT claim because he failed to raise

this claim before the BIA. Thus, it is unexhausted and we lack jurisdiction to

address its merits. See Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247,

1250 (11th Cir. 2006). Accordingly, we dismiss his petition in this respect.

      PETITION FOR REVIEW DENIED IN PART, DISMISSED IN PART.




                                          8